From: Andrew Khoury    Fax: +1 (903) 704-4759      To: Aldean E. Kainz, Esq.   Fax: +1(512)391-2125     Page 3 of 3 4/5/2013 12:38




                                                        CAUSE NO. 2011-1549-CCL2
                                                                                                                            APR 0 4 2013
                  SHARON MORRISON
                                                                                         JNTHE

                 VS.                                                                                                                  BCPVTY



                                                                                        COUNTY COURT AT LAW #2
                 WHISPERING PINES LODGE I, L.L.P. D/B/A                        §
                 WHISPERING PINES LODGE and                                    §
                 WHISPERING PINES LODGE, LL.C D/B/A                            §
                 WHISPERING PINES LODGE                                        §        0F GREGG COUNTY, TEXAS


                                                                       ORDER




                         On the 11* day of March, 2013, came on for consideration (1) Defendants' Motion for
                Leave to File Defendants' Motion to Dismiss Pursuant to Chapter 74 of the Civil Practice and
                Remedies Code and (2) Defendants' Motion to Dismiss Pursuant to Chapter 74 of the Civil
                Practice and Remedies Code. After due consideration ofall relevant factors the Court is of the
                opinion that the motions are not well-taken and should be denied; it is therefore
                        ORDERED that Defendants' Motion for Leave to File Defendants' Motion to Dismiss
               Pursuant to Chapter 74 of the Civil Practice and Remedies Code is DENIED; it is further
                       ORDERED that Defendants' Motion to Dismiss Pursuant to Chapter 74 of the Civil
               Practice and Remedies Code is DENIED.


                       SIGNED on                APR 0 4 2013




                                                                                   Vincent L. Dulweber, Judge Presiding
             Approved:


                                                                                                  FILED IN COURT OF APPEALS
                                                                                                    1 %J8te District
             Andrew G.                          for Plaintiff
             SBOT #00791024

                                                                                                          TYLER TEXAS
                                                                                                      CATHY S.LUSK. CLERK